Citation Nr: 1337263	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities status post left arm surgery, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran filed a claim in September 2009 for service connection for the bilateral upper extremities.  However, in his June 2011 VA Form 9, he indicated that he was appealing the issue of peripheral neuropathy of all extremities.  Further, an April 2010 VA treatment note indicates that he has polyneuropathy of all extremities.  A claim of entitlement to service connection for peripheral neuropathy of the lower extremities has not been adjudicated by the RO, and is REFERRED for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, peripheral neuropathy of the upper extremities is caused by his diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus have been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for peripheral neuropathy of the upper extremities, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities as a result of his service-connected diabetes mellitus type II.  Thus, he argues that service connection is warranted for this disability of the right and left arms.

A January 2010 VA examiner identifies a disability of the left arm characterized by atrophy of the muscles of the forearm, weakness of the elbow flexion and claw deformity of the left hand.  No disability of the right arm was noted.  However, an April 2010 VA treating physician diagnosed chronic sensorimotor polyneuropathy of all extremities.  Therefore, the Board determines that the Veteran has a current disability with respect to this claim.  

Moreover, the Board finds that the evidence that the Veteran's bilateral upper extremity neuropathy was caused by his service-connected is in equipoise.  The January 2010 VA examiner opined that the Veteran's left arm disability is secondary to cervical myelopathy, as opposed to the diabetes mellitus.  The examiner noted in support of this opinion that the Veteran had a fusion of his cervical spine.  In contrast, in April 2010, one of the Veteran's treating physicians stated that the Veteran has chronic sensorimotor polyneuropathy which was caused by his diabetes mellitus.  He further stated that he could say with 90 percent medical certainty that diabetic peripheral neuropathy is the etiology of the atrophy of the muscles of the left hand with left claw deformity and sensory deficits involving the left upper extremity.  The Board observes that the January 2010 VA examiner indicated that he had reviewed the claims file, while the April 2010 VA treatment note includes a thorough review of the Veteran's medical history.  Thus, the Board determines that the two opinions are of approximate equal weight. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that there is a causal relationship between the Veteran's diabetes mellitus and his peripheral neuropathy of the bilateral upper extremities.  Accordingly, service connection for peripheral neuropathy of the bilateral upper extremities is granted.  






ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted. 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


